 Case 1:20-cr-00203-BMC Document 29 Filed 07/11/20 Page 1 of 7 PageID #: 70


                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
ICR/JEA                                          271 Cadman Plaza East
F. #2020R00508                                   Brooklyn, New York 11201



                                                 July 11, 2020


By File Sharing and ECF

Sabrina P. Shroff, Esq.
Law Offices of Sabrina P. Shroff
233 Broadway
New York, NY 10007

Paul Shechtman, Esq.
Bracewell LLP
1251 Avenue of the Americas
49th Floor
New York, NY 10200

Peter W. Baldwin, Esq.
Drinker Biddle & Reath LLP
1177 Avenue of the Americas
41st Floor
New York, NY 10036

              Re:    United States v. Colinford Mattis and Urooj Rahman
                     Criminal Docket No. 20-203 (BMC)

Dear Defense Counsel:

               Enclosed please find the government’s discovery in accordance with Rule 16
of the Federal Rules of Criminal Procedure. The discovery material listed below has been
provided via a secure file-sharing program accessible to defense counsel. The government
also requests reciprocal discovery from the defendants.
         Case 1:20-cr-00203-BMC Document 29 Filed 07/11/20 Page 2 of 7 PageID #: 71




    I.       The Government’s Discovery

             A.    Statements of the Defendant

                   At the time of the defendant Mattis’s arrest, the defendant Mattis stated, in
    sum and substance and in part, “Can I get my mask and my lawyer card,” and “You’ll see in
    the end that this was all a misunderstanding.”

                   At the time of the defendant Rahman’s arrest, the defendant Rahman stated, in
    sum and substance and in part, that she would “write a letter to the Police Commissioner
    about [the arresting officer’s] professionalism” and thanked the arresting officer for not
    “acting biased towards them.”

             B.    The Defendant’s Criminal History

                 Documents pertaining to the defendant Mattis’s criminal history are enclosed and
    Bates-stamped MATTIS000001 – MATTIS000017. Documents pertaining to the defendant
    Rahman’s criminal history are enclosed and Bates-stamped RAHMAN000001 –
    RAHMAN000029.

             C.    Documents and Tangible Objects

                   Enclosed please find the following:

                   1. Surveillance Video

NYPD 88th Precinct Surveillance Video                     MATTIS_RAHMAN_000001

7 Eleven Surveillance Video – 395 Flatbush Ave.,          MATTIS_RAHMAN_000002
Brooklyn, New York
Mobil Gas Station Surveillance Video – 463 Conduit        MATTIS_RAHMAN_000003
Blvd., Brooklyn, New York
BP Gas Station Surveillance Video – 1802 Atlantic         MATTIS_RAHMAN_000004
Ave., Brooklyn, New York
Traffic Camera Surveillance Video – Flatbush Ave. and     MATTIS_RAHMAN_000005
DeKalb Ave., Brooklyn, New York
Applebee’s Restaurant Surveillance Video – 395            MATTIS_RAHMAN_000006
Flatbush Ave., Brooklyn, New York
Pratt Institute Surveillance Video – 200 Willoughby       MATTIS_RAHMAN_000007
Ave., Brooklyn, New York
Loudlabs News New York Livestream Video – Full            MATTIS_RAHMAN_000008
Video
Loudlabs News New York Livestream Video – Rahman          MATTIS_RAHMAN_000009
Interview in vicinity of 7 Eleven
Loudlabs News New York Livestream Video – Rahman          MATTIS_RAHMAN_000010
Throwing Brick at NYPD Vehicle
                                                   2
      Case 1:20-cr-00203-BMC Document 29 Filed 07/11/20 Page 3 of 7 PageID #: 72




NYPD Booking Photographs of Mattis and Rahman             MATTIS_RAHMAN_000480 –
                                                          MATTIS_RAHMAN_000483



                  2. Records

Records from Oath Holdings                                MATTIS_RAHMAN_000011

Records from AT&T                                         MATTIS_RAHMAN_000012 –
                                                          MATTIS_RAHMAN_000081

Records from T-Mobile                                     MATTIS_RAHMAN_000082 –
                                                          MATTIS_RAHMAN_000084

Records from Facebook                                     MATTIS_RAHMAN_000085 –
                                                          MATTIS_RAHMAN_000109

Records from Instagram                                    MATTIS_RAHMAN_000110 –
                                                          MATTIS_RAHMAN_000127

Records from Apple                                        MATTIS_RAHMAN_000128 –
                                                          MATTIS_RAHMAN_000131

Records from NYPD                                         MATTIS_RAHMAN_000132 –
                                                          MATTIS_RAHMAN_000206

Records from navigation system of Mattis’s tan Chrysler   MATTIS_RAHMAN_000207 –
Town & Country minivan (“Mattis Minivan”) obtained        MATTIS_RAHMAN_000212
pursuant to a search warrant
Records from New York Department of Motor Vehicles        MATTIS_RAHMAN_000484 –
                                                          MATTIS_RAHMAN_000502

Records from NYPD License Plate Readers regarding         MATTIS_RAHMAN_000503 –
Mattis Minivan                                            MATTIS_RAHMAN_000506

Records from the Bureau of Alcohol, Tobacco, Firearms     MATTIS_RAHMAN_000507 –
and Explosives                                            MATTIS_RAHMAN_000510


                  3. Photographs

Photographs taken by NYPD of Mattis Minivan               MATTIS_RAHMAN_000213 –
                                                          MATTIS_RAHMAN_000221


                                                 3
       Case 1:20-cr-00203-BMC Document 29 Filed 07/11/20 Page 4 of 7 PageID #: 73




Photographs taken by Witness of Rahman holding              MATTIS_RAHMAN_000222 –
Molotov Cocktail                                            MATTIS_RAHMAN_000224

Photographs taken by NYPD Crime Scene Unit of the           MATTIS_RAHMAN_000225 –
NYPD vehicle, the Molotov cocktail used during the          MATTIS_RAHMAN_000270
attack and the Mattis Minivan

Photograph taken by FBI of Mattis Minivan                   MATTIS_RAHMAN_000271 –
                                                            MATTIS_RAHMAN_000286

Photographs taken by FBI of items seized in Mattis          MATTIS_RAHMAN_000287 –
Minivan pursuant to a search warrant                        MATTIS_RAHMAN_000444

Photographs taken by FBI of items seized in Mattis          MATTIS_RAHMAN_000445 –
Minivan pursuant to a search warrant                        MATTIS_RAHMAN_000479

Photographs taken by FBI of Molotov cocktail rendered       MATTIS_RAHMAN_000511 –
safe and defendants’ clothing vouchered at time of arrest   MATTIS_RAHMAN_000522



                   You may examine the physical evidence discoverable under Rule 16,
     including original documents, by calling me to arrange a mutually convenient time.

            D.     Reports of Examinations and Tests

                   Enclosed please find the following:

Final FBI Laboratory Report of Explosives and        MATTIS_RAHMAN_000523 –
Hazardous Device Examination                         MATTIS_RAHMAN_000530

Photographs supporting final FBI Laboratory          MATTIS_RAHMAN_000531 –
Report of Explosives and Hazardous Device            MATTIS_RAHMAN_000580
Examination

Preliminary FBI Laboratory Report of Explosives MATTIS_RAHMAN_000581 –
and Hazardous Device Examination                MATTIS_RAHMAN_000588



                  The government will provide you with copies of any additional reports of
     examinations or tests in this case as they become available.




                                                     4
 Case 1:20-cr-00203-BMC Document 29 Filed 07/11/20 Page 5 of 7 PageID #: 74




       E.     Expert Witnesses

                The government will comply with Fed. R. Crim. P. 16(a)(1)(G) and Fed. R.
Evid. 702, 703 and 705 and notify you in a timely fashion of any expert that the government
intends to call at trial and provide you with a summary of the expert’s opinion.

              At present, the government anticipates calling several expert witnesses at trial
including:

              1. An expert witness regarding the construction and use of explosive and
                 incendiary devices, including but not limited to (i) materials that can be
                 used to create such devices; and (ii) the feasibility of creating such a device
                 with one or more of the items seized from one or both of the defendants.

              2. An expert witness who is expected to testify that the explosive and
                 incendiary devices recovered near the scene of the attack at the NYPD’s
                 88th Precinct and in the Mattis Minivan are improvised incendiary devices,
                 also known as Molotov cocktails.

              3. An expert witness in latent fingerprints regarding the identification of
                 latent fingerprints and the process by which fingerprints are taken from the
                 scene of the attack and the defendants’ arrest.

              The identity, qualifications, and bases for the conclusions of each expert will
be provided to you when they become available. The government reserves the right to call
additional expert witnesses, and will provide advance notice of any intent to do so.

       F.     Brady Material

             The government is not aware of any exculpatory material regarding the
defendant. The government understands and will comply with its continuing obligation to
produce exculpatory material as defined by Brady v. Maryland, 373 U.S. 83 (1963), and its
progeny.

               Before trial, the government will furnish materials discoverable pursuant to
Title 18, United States Code, Section 3500, as well as impeachment materials. See Giglio v.
United States, 405 U.S. 150 (1972).

       G.     Other Crimes, Wrongs or Acts

                  The government will provide the defendant with reasonable notice in advance
of trial if it intends to offer any material under Fed. R. Evid. 404(b).




                                               5
  Case 1:20-cr-00203-BMC Document 29 Filed 07/11/20 Page 6 of 7 PageID #: 75




II.    The Defendant’s Required Disclosures

                The government hereby requests reciprocal discovery under Rule 16(b) of the
Federal Rules of Criminal Procedure. The government requests that the defendant allow
inspection and copying of (1) any books, papers, documents, data, photographs, tapes,
tangible objects, or copies or portions thereof, that are in the defendant’s possession, custody
or control, and that the defendant intends to introduce as evidence or otherwise rely on at
trial, and (2) any results or reports of physical or mental examinations and of scientific tests
or experiments made in connection with this case, or copies thereof, that are in the
defendant’s possession, custody or control, and that the defendant intends to introduce as
evidence or otherwise rely upon at trial, or that were prepared by a witness whom the
defendant intends to call at trial.

              The government also requests that the defendant disclose prior statements of
witnesses who will be called by the defendant to testify. See Fed. R. Crim. P. 26.2. In order
to avoid unnecessary delays, the government requests that the defendant have copies of those
statements available for production to the government no later than the commencement of
trial.

               The government also requests that the defendant disclose a written summary
of testimony that the defendant intends to use as evidence at trial under Rules 702, 703, and
705 of the Federal Rules of Evidence. The summary should describe the opinions of the
witnesses, the bases and reasons for the opinions, and the qualification of the witnesses.

               Pursuant to Fed. R. Crim. P. 12.3, the government hereby demands written
notice of the defendant’s intention, if any, to claim a defense of actual or believed exercise of
public authority, and also demands the names and addresses of the witnesses upon whom the
defendant intends to rely in establishing the defense identified in any such notice.

III.   Emails Sent and Received by Defendants Incarcerated at a Bureau of Prisons Facility

               The government may request that the Bureau of Prisons (“BOP”) produce to
the government emails sent and received by the defendant during his/her period of
incarceration at a BOP facility (collectively, “BOP email communications”). While it is the
government's position that BOP email communications, including those between the
defendant and his or her attorneys and other legal assistants and paralegals on their staff, are
not privileged communications, in most instances, the government will request that the BOP
exclude from any production communications between the defendant and his or her attorneys
and other legal assistants and paralegals on their staff, if you provide the full email addresses
and phone numbers for such attorneys, legal assistants and paralegals by July 15, 2020. To
enable this process, the government requests that you send an email to the undersigned
Assistant U.S. Attorneys with the list of email addresses in the body of the email. If you
subsequently wish to provide an email address for an additional attorney, legal assistant or
paralegal or change any of the previously-provided email addresses, you should send an


                                                6
  Case 1:20-cr-00203-BMC Document 29 Filed 07/11/20 Page 7 of 7 PageID #: 76




email with the complete list of email addresses, including email addresses that remain
unchanged, in the body of the email.

IV.    Future Discussions

               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact me.

               Please be advised that, pursuant to the policy of the Office concerning plea
offers and negotiations, no plea offer is effective unless and until made in writing and signed
by authorized representatives of the Office. In particular, any discussion regarding the
pretrial disposition of a matter that is not reduced to writing and signed by authorized
representatives of the Office cannot and does not constitute a “formal offer” or a “plea offer,”
as those terms are used in Lafler v. Cooper, 132 S. Ct. 1376 (2012), and Missouri v. Frye,
132 S. Ct. 1399 (2012).

                                                   Very truly yours,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                            By:     /s/
                                                   Ian C. Richardson
                                                   Jonathan E. Algor
                                                   Assistant U.S. Attorneys
                                                   (718) 254-6248

Enclosures

cc:    Clerk of the Court (BMC) (by ECF) (without enclosures)




                                               7
